    8:19-cv-00409-LSC-MDN Doc # 25 Filed: 06/17/20 Page 1 of 2 - Page ID # 54



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

LUCILLE J. NORMAN,

                            Plaintiff,                                                 8:19CV409

         vs.                                                                    AMENDED
                                                                         CASE PROGRESSION ORDER
JORDAN ALEXA POWLEY,

                            Defendant.

       This matter comes before the Court on the Defendant’s Unopposed Motion for Extension
of Progression Order Deadlines (Filing No. 24). After review of the motion, the Court finds
good cause to grant the requested extensions. Accordingly,

       IT IS ORDERED that the Defendant’s Unopposed Motion for Extension of Progression
Order Deadlines (Filing No. 24) is granted, and the case progression order is amended as
follows:

               1)    The deadlines for identifying expert witnesses expected to testify at the trial,
                     (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
                     (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff:                    July 30, 2020
                            For the defendant:                    August 28, 2020

               2)    The deadline for completing written discovery under Rules 33, 34, and 36 of the
                     Federal Rules of Civil Procedure is August 28, 2020. Motions to compel
                     written discovery under Rules 33, 34, and 36 must be filed by September 11,
                     2020.

                     Note: A motion to compel, to quash, or for a disputed protective order shall not
                     be filed without first contacting the chambers of the undersigned magistrate
                     judge on or before the motion to compel deadline to set a conference to discuss
                     the parties’ dispute, and after being granted leave to do so by the Court.

               3)    The deadlines for completing expert disclosures1 for all experts expected to
                     testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-
                     retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff:                    August 28, 2020
                            For the defendant:                    September 28, 2020
1
  While treating medical and mental health care providers are generally not considered “specially retained experts,”
not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what is stated
within their treatment documentation. As to each such expert, any opinions which are not stated within that expert’s
treatment records and reports must be separately and timely disclosed.
8:19-cv-00409-LSC-MDN Doc # 25 Filed: 06/17/20 Page 2 of 2 - Page ID # 55




      4)    The status conference scheduled for August 14, 2020, is cancelled.

      5)    A status conference to discuss case progression and the parties’ interest in
            settlement will remain scheduled with the undersigned magistrate judge on
            October 2, 2020, at 9:00 a.m. by telephone. Counsel shall use the conferencing
            instructions assigned to this case to participate in the conference.

      6)    The deposition deadline is November 12, 2020.

      7)    The trial and pretrial conference will not be set at this time. A status conference
            to discuss case progression, dispositive motions, the parties’ interest in
            settlement, and the trial and pretrial conference settings will be held with the
            undersigned magistrate judge on November 13, 2020, at 11:00 a.m. by
            telephone. Counsel shall use the conferencing instructions assigned to this case
            to participate in the conference.

      8)    The deadline for filing motions to dismiss and motions for summary judgment
            is December 12, 2020.

      9)    The deadline for filing motions to exclude testimony on Daubert and related
            grounds is December 12, 2020.

      10) The parties shall comply with all other stipulations and agreements recited in
          their Rule 26(f) planning report that are not inconsistent with this order.

      11) All requests for changes of deadlines or settings established herein shall be
          directed to the undersigned magistrate judge. Such requests will not be
          considered absent a showing of due diligence in the timely progression of this
          case and the recent development of circumstances, unanticipated prior to the
          filing of the motion, which require that additional time be allowed.


   Dated this 17th day of June, 2020.
                                                BY THE COURT:

                                                s/Michael D. Nelson
                                                United States Magistrate Judge
